       Case 3:21-cv-02470-EMC Document 37 Filed 06/24/21 Page 1 of 2



 1   PURVI G. PATEL (CA SBN 270702)
     PPatel@mofo.com
 2   KELSEY HARRISON (CA SBN 328621)
     KHarrison@mofo.com
 3   JOVANNA R. BUBAR (CA SBN 329277)
     JBubar@mofo.com
 4   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 5   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 6   Facsimile:    213.892.5454

 7   MARK DAVID MCPHERSON (CA SBN 307951)
     MMcPherson@mofo.com
 8   MORRISON & FOERSTER LLP
     425 Market Street
 9   San Francisco, CA 94101
     Telephone: 415.268.7000
10   Facsimile: 415.268.7522

11   Attorneys for Specially Appearing
     Defendant LEDGER SAS
12
13
                                  UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
16
     NAEEM SEIRAFI, EDWARD BATON,                            Case No. 3:21-cv-02470-EMC
17   ANTHONY COMILLA, BRETT DEENEY, and
     ABRAHAM VILINGER, individually and on behalf
18   of all others similarly situated,
                                                             DEFENDANT LEDGER SAS’S
19                         Plaintiffs,                       CORPORATE DISCLOSURE
                                                             STATEMENT AND
20          v.                                               CERTIFICATION OF
                                                             INTERESTED ENTITIES OR
21   LEDGER SAS, SHOPIFY (USA) INC., and                     PERSONS
     SHOPIFY INC.,
22
                           Defendants.                        Judge: Hon. Edward M. Chen
23
24                                                            Complaint filed: April 6, 2021
                                                              Trial date: none
25
26
27
28
      LEDGER SAS’S CORPORATE DISCLOSURE AND CERTIFICATION OF INTERESTED ENTITIES
      Case No. 3:21-cv-02470-EMC
      sf-4511452
       Case 3:21-cv-02470-EMC Document 37 Filed 06/24/21 Page 2 of 2



 1            Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendant Ledger SAS discloses that

 2   it is a French corporation, has no parent corporation, and no publicly held corporation owns 10%

 3   or more of its stock.

 4            Pursuant to Civil L.R. 3-15, the undersigned certifies that, in addition to the parties to this

 5   matter, the following listed persons, associations of persons, firms, partnerships, corporations

 6   (including parent corporations) or other entities (i) have a financial interest in the subject matter

 7   in controversy or in a party to the proceeding, or (ii) have a non-financial interest in that subject

 8   matter or in a party that could be substantially affected by the outcome of this proceeding:

 9   Munich Re Syndicate 457 at Lloyd’s of London, which is Ledger SAS’s insurance carrier.

10            Ledger SAS is filing this statement as required by Federal Rule of Civil Procedure 7.1 and

11   Civil L.R. 3-15, but in so doing, does not intend to waive—and expressly preserves—any and all

12   defenses it has in this matter, including the defense of lack of personal jurisdiction.

13
14   Dated:      June 24, 2021                       MORRISON & FOERSTER LLP
15
16                                                   By: /s/ Purvi G. Patel
                                                              Purvi G. Patel
17
                                                           Attorneys for Specially Appearing
18                                                         Defendant Ledger SAS

19
20
21
22
23
24
25
26
27
28
      LEDGER SAS’S CORPORATE DISCLOSURE AND CERTIFICATION OF INTERESTED ENTITIES
      Case No. 3:21-cv-02470-EMC                                                                                1
      sf-4511452
